Name: Commission Regulation (EEC) No 1921/88 of 30 June 1988 fixing, for the 1988/89 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  prices;  distributive trades
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 169/3 COMMISSION REGULATION (EEC) No 1921/88 of 30 June 1988 fixing, for the 1988/89 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector 1977 laying down detailed rules for the application of the system of minimum stocks in the sugar sector (*), as amended by Regulation (EEC) No 1920/81 (6), provides for a flat- rate amount to be fixed for each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 1 107/88 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/81 provide for the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock ; Whereas the Council has not to date adopted- the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors determined fey Commission Regulation (EEC) No 1912/88 (4) should accordingly be taken into account for the calculation in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas, in order to determine that pecuniary advantage, Commission Regulation (EEC) No 189/77 of 28 January HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be 0,165 ECU per 100 kilograms of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110, 29. 4 . 1988, p. 20 . 0 OJ No L 177, 1 . 7. 1981 , p. 39. V) OJ No L 168, 1 . 7. 1988, p. 115. 0 OJ No L 25, 29. 1 . 1977, p. 27 . ¥) OJ No L 189, 11 . 7. 1981 , p. 23.